      Case 8-18-75807-ast            Doc 577        Filed 02/27/20         Entered 02/28/20 09:00:14




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                                  Case No. 18-75807 (AST)

BIG APPLE ENERGY, LLC,                                                  Chapter 7

                  Debtor.
------------------------------------------------------------x
In re:                                                                  Case No. 18-75808 (AST)

CLEAR CHOICE ENERGY, LLC,                                               Chapter 7

                  Debtor.                                               Jointly Administered
------------------------------------------------------------x


                        ORDER AUTHORIZING PAYMENT OF
                   COMPENSATION IN CONNECTION WITH MEDIATION

        Upon the motion (the “Motion”)1 of Joseph Hage Aaronson LLC (“JHA”)—of which Hon.

Robert E. Gerber (Ret.), the Mediator (the “Mediator”) is Of Counsel—for authorization for the

payment of compensation for services provided by Mr. Gerber as the Court appointed Mediator in

the jointly administered estates of Big Apple Energy, LLC and Clear Choice Energy, LLC

(collectively, the “Debtors”) in the total amount of $18,195.39, from the Debtors’ estates (of

which $5,000 was previously paid to JHA as a retainer by the Debtors, and of which an incremental

$13,195.39 in Debtor funds would be paid to JHA if the Motion were granted);


        And this Court having determined that venue of these cases and the Motion in this district

is proper pursuant to 28 U.S.C. §§ 1408 and 1409; that this matter is a core proceeding pursuant to

28 U.S.C. § 157(b); and that a bankruptcy judge has the constitutional power to enter a final order

on the Motion;




1
    Capitalized terms not otherwise defined in this Order shall have the definitions ascribed to them in the Motion.
     Case 8-18-75807-ast         Doc 577         Filed 02/27/20   Entered 02/28/20 09:00:14




       And it appearing that notice of the Motion has been given in accordance with the Mediation

Order; that such notice is adequate; and no other or further notice need be given;


       And no timely objections to the relief being sought in the Motion having been filed; and the

Order having been presented to the Court on February 3, 2020;


       And this Court having found and determined that the relief sought in the Motion is

appropriate in light of the facts and the law;


       And after due deliberation and sufficient cause appearing therefor, IT IS HEREBY:

       ORDERED that JHA’s motion for authorization of a first and final award of compensation

(the “Final Compensation”) in the total amount of $18,195.39 from the Debtors’ estates (of which

$5,000 was previously paid to JHA as a retainer by the Debtors, and of which an incremental

$13,195.39 in Debtor funds would be paid under this Order) is granted; and, it is further

       ORDERED that upon entry of this Order, the Trustee (not in his individual capacity, but

rather on behalf of, and using funds of, the Debtors) is authorized and directed to pay to JHA the

Estates’ Portion of the costs of the mediation, i.e., $13,195.38, from the Big Apple Energy LLC

estate or from such estate or estates as this Court may hereafter order; and, it is further

       ORDERED that JHA is authorized to apply $5,000 JHA previously received from the

Debtors as a retainer to JHA’s fee entitlement of $18,195.39, and JHA is directed to apply that

$5,000 to the Debtors’ overall fee obligation, resulting in the reduction of the Debtors’ fee

obligation from $18,195.39 to the $13,195.38 for which payment was authorized and directed

under the preceding decretal paragraph; and it is further




                                                    2
     Case 8-18-75807-ast        Doc 577      Filed 02/27/20       Entered 02/28/20 09:00:14




       ORDERED that the Trustee is authorized to do such things as might be necessary or

desirable to effectuate the terms and conditions of this Order.




                                                                  ____________________________
 Dated: February 27, 2020                                                  Alan S. Trust
        Central Islip, New York                                   United States Bankruptcy Judge

                                                 3
